Citation Nr: 0203066	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-46 550 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan, which continued a 10 percent disability 
rating for the veteran's service connected duodenal ulcer.


REMAND

The Board must remand this case again because the RO did not 
carry out the instructions in the Board's remand of May 1998.  
In the remand of  May 1998 the Board instructed the RO to 
consider the intertwined claim of service connection for 
hemorrhagic gastritis and, if the RO denied the intertwined 
claim, to afford the veteran an opportunity to appeal.  
However, after the development was completed the RO did not 
adjudicate the claim of entitlement to service connection for 
hemorrhagic gastritis.  The RO discussed the matter of 
hemorrhagic gastritis in a supplemental statement of the case 
dated April 2001 without issuing a rating decision which the 
veteran could appeal.

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand. Stegall, 11 
Vet. App. at 268.  In view of the foregoing, the intertwined 
claim of service connection for hemorrhagic gastritis must 
again be remanded for the examiner to adjudicate this issue.   

Furthermore, during the pendency of the veteran's appeal, the 
President signed the "Veterans Claims Assistance Act of 
2000," the provisions of which are now codified as 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
(VCAA).  VCAA substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See also implementing regulation 
at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should consider the 
intertwined claim for service connection 
for hemorrhagic gastritis.  If that claim 
is denied, the veteran should be informed 
and afforded an opportunity to initiate 
an appeal by filing a notice of 
disagreement.  The veteran should be 
afforded an opportunity to complete all 
steps necessary to appeal the claim to 
the Board.  If the claim for service 
connection for henorrhagic gastritis is 
allowed, the RO should again rate the 
veteran's digestive disability, 
considering all applicable Diagnostic 
Codes and 38 C.F.R. § 4.114.  To the 
extent that any benefit for which a 
notice of disagreement has been filed 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




